DETAILED ACTION

	This allowance is in response to the application for reissue submitted on 9 October 2019.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is the examiner’s statement for allowance. 
Claim 1, 10, and 16 are allowed over the prior art of record.  For these claims the prior art does not disclose or suggest an object lifting, pulling, and digging apparatus with first and second jaws with a flat, elongate, triangular configuration with first and second tooth sections projecting vertically upward with a flat, elongate, triangular configuration.    
	Claims 2-9, 11-15, and 17-20 are allowed because of their dependence upon an allowed independent claim.   

	For the closest prior art, the following disclose limitations of the claimed invention:   
Hull (9,518,405) discloses an apparatus with first and second jaws and a brush guard. 
	Gason et al. (EP 1576871) discloses an apparatus with first and second jaws, first and second pins, and saw teeth on the jaws. 

	Standfuss (1,764,905) discloses an apparatus with first and second jaws with curved teeth sections and first and second pins. 
	Basinger (US 9,288,949) discloses an apparatus with first and second jaws, pins, and an actuator.  
	St. Yves (US 9,267,307) discloses an apparatus with gear teeth. 
	Humphrey (US 9,185,855) discloses an apparatus with teeth projecting vertically upward.   


Remarks
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached on Tuesday and Wednesday from 8:30 to 4:00, or Thursday mornings.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993